Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.
 	Claim 2 was amended. Claim 13 has newly added. Claims 2-13 have been examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  2, 9, 10, 11 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane (US 8,181,273) in view of  Lonon (US 4,835,795). The device of Kane discloses,

With respect to claim 2, A one-piece garment, comprising:
a tubular member (10) configured for at least partially covering a torso of a wearer, the tubular member comprising a back portion and a front portion (front and back shown in figure 2), the front portion comprising a first band (30) portion an edge of the front portion (Figure 3), the first band portion configured for extending transversely across an abdomen of the wearer and comprising at least one first fastener (32) ;
a flap portion (40) extending downwardly from the back portion of the tubular member (Figure 2), the flap portion having an opened position (Figure 2) and a closed position (Figure 1), wherein the flap portion in the closed position forms a leg hole that comprises an upper apex (see leg openings Figure 2) and the entire first band (30) portion is located above the upper apex, and an end portion of the flap portion (40, comprises at least one second fastener (cooperating part of 42) for fastening to the at least one first fastener (32) to secure the flap portion behind an underside of the first band portion in the closed position (Figure 3) , wherein when the at least one first fastener and the at least one second fastener are fastened, the at least one second fastener is positioned behind the at least one first fastener (Figure 2).
The device of Kane substantially discloses the claimed invention but is lacking at third fastener and an upper torso portion so that the band at is located at a bottom edge. The device of Lonon teaches, at least one third fattener (27) in an upper portion of the ack portion for releasably fastening the flap portion to the back portion in the opened position. (Figure 9).  The device of Lonon further teaches an upper torso portion, so that in combination the band would be at a lower edge of the upper portion 22, rather than the upper edge of the lower portion, when only having an underwear style configuration. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the torso body and the fastener as taught by Lonon in order to provide improved coverage and garment versatility and to secure the flap out of the way when so desired (Column 3, lines 55-58). 

The device of Kane discloses
With respect to claim 9, the at least one first fastener comprises at least one snap fastener (column 4, line 20).  
With respect to claim 10, wherein the at least one snap fastener comprises a first snap fastener portion secured to the front portion (32) and the at least one  second fastener comprises a second snap fastener portion secured to the flap portion (32), wherein the first snap fastener portion removably engages the second snap fastener portion to securely fasten the lower edge of the front portion to the edge of the flap portion when the flap portion is in the closed position. (Column 4, lines 18-22). 

With respect to claim 11, wherein the flap portion (40)  extends at least from an upper apex of a first leg hole to an upper apex of a second leg hole (Figure 2). 

With respect to claim 12, wherein the one-piece garment is a swimsuit (the prior art is capable for use while swimming and therefore meets the limitation of a swimsuit, as currently recited.
With respect to claim 13, wherein the lower edge of the front portion (30), in combination with the upper torso portion as taught by Lonon,  is located above the upper apex of the leg openings (Kane Figure 2).


Claims 3-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane and Lonon, as applied above, and further in view of Scheer et al. (US 9,572,386).  The modified device of Kane substantially discloses the claimed invention, but is lacking a magnetic fastener. 
The device of Scheer et al discloses, 
With respect to claim 3, wherein the at least one first fastener comprises a first magnetic assemblies (Figure 3) and a second magnetic assembly (Figure 4, abstract) integrally coupled to the flap portion (taught by Finn)

With respect to claim 4, wherein the first magnetic assembly has a first thin flexible strip (3) having magnetic properties (Column 4, lines 30-35), and in combination is integrally formed within first band portion (as taught by Kane) 

With respect to claim 5, , the device of Scheer et al teaches a  second fastener that is a second thin flexible strip (3) having magnetic properties (1) , and in combination would be integrally formed within the edge of the flap portion for fastening in the closed position the edge of the flap portion to the lower edge of the front portion of the tubular member as taught by Kane 

With respect to claim 6, wherein the first and second strips provide overlapping engagement and attraction (Column 4, lines 30-35), and when used in combination with Kane, would be such that the first band portion of the front portion of the tubular member overlaps and conceals the end of the flap portion in the closed position (Kane Figures 1-2). 

With respect to claim 7, the device of Lonon teaches a third fastener, but fails to teach that it is magnetic. The device of Scheer et al. teaches a garment wherein the fastener has magnetic assembly having magnetic properties (Column 4, lines 30-35). 

With respect to claim 8, and in combination wherein the second magnetic assembly is releasably engaged to the third magnetic assembly when the flap portion is in the opened position. The device would be capable of being used in the manner recited since the structure of the prior art meets the structure as recited.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to replace the fastening elements of Kane with the alternative magnetic fastening elements of Scheer et al., which are well established functional equivalents within the apparel art, in order to provide quick and easy access to the garment (Column 1, line 15-24). 

Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
`The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732